United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 21-3024                                                September Term, 2020
                                                                     1:02-cr-00045-RCL-1
                                                      Filed On: July 6, 2021
United States of America,

              Appellee

       v.

Keith B. McGill,

              Appellant

            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

       BEFORE:       Henderson, Wilkins, and Rao, Circuit Judges

                                     JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the memoranda of law and fact filed by the parties.
The court has determined that the issues presented occasion no need for an opinion.
See D.C. Cir. Rule 36. Upon consideration of the foregoing, the motion to file an
appendix, the response thereto, the lodged appendix, the sealed appendix, the motion
for leave to file a supplemental appendix, and the lodged supplemental appendix, it is

      ORDERED that the motions to file an appendix and supplemental appendix be
granted. The Clerk is directed to file the lodged appendix and supplemental appendix.
It is

        FURTHER ORDERED and ADJUDGED that the district court’s March 22, 2021
order denying appellant’s motion for compassionate release be affirmed. Appellant
requested compassionate release under 18 U.S.C. § 3582(c)(1)(A), which, in pertinent
part, allows a court to reduce a defendant’s sentence if it determines “extraordinary and
compelling reasons” warrant release after considering relevant factors in 18 U.S.C. §
3553(a). In denying appellant’s motion, the district court considered the relevant §
3553(a) factors, specifically citing the nature and circumstances of appellant’s
underlying offenses, including attempted murder of a government witness; appellant’s
history and characteristics, including his conduct in prison and prior criminal history; the
need for the sentence imposed to reflect the seriousness of appellant’s offenses,
promote respect for the law, provide just punishment, and afford adequate deterrence
to criminal conduct; the need to protect the public from further crimes committed by
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 21-3024                                                September Term, 2020

appellant; and the need to provide appellant with medical care. After considering the §
3553(a) factors, the district court concluded that even if appellant had demonstrated
“extraordinary and compelling reasons” for relief, the sentencing factors on balance did
not weigh in favor of release. Appellant has not shown that the district court abused its
discretion in denying his motion. See United States v. Long, 997 F.3d 342, 352 (D.C.
Cir. 2021) (concluding that abuse of discretion is the appropriate standard of review in
compassionate release appeals).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.


                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 2